ORDER
The Disciplinary Review Board having filed with the Court, its decision in DRB 16-286 recommending that as a matter of final discipline pursuant to Buie 1:20-13, BRIAN H. REIS of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, and who has been suspended from practice since August 11, 2016, be disbarred for violating BPC 1.15(a)(knowing misappropriation); BPC 8.4(b)(criminal act that reflects adversely on the *461lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects); RPC 8.4(c)(eonduet involving" dishonesty, fraud, deceit or misrepresentation); and the principles stated in In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And BRIAN H. REIS having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that BRIAN H. REIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that BRIAN H. REIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that BRIAN H. REIS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.